Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by KELLY (US 20210350689).


Claim 1, KELLY teaches a method of surveillance data processing for sanitation verification (abstract), comprising: 
receiving, by a processor, one or more images of an area of a premises captured by an imaging sensor of a surveillance system of the premises (claims 1 and 14: a camera configured to capture images and/or video of a workstation; a monitoring module configured to: receive images and/or video from the camera); 
determining, by the processor, whether a marker material of a cleaning solution is detected in the one or more images of the area (par. 384: a sanitization marker 112, 114 including a substrate having a portion configured to transition to and from a first state and a second state. The first state can be generated in an absence of a chemical agent, liquid, or heat. The second state can be generated when the substrate portion is exposed to the chemical agent, liquid, or heat. When in the second state, the substrate portion has a color, transparency, translucence, or reflectance that differs from a color, transparency, translucence, or reflectance of the substrate portion in the first state.); and 
determining, by the processor, that the area has been cleaned responsive to the cleaning solution being detected in the one or more images of the area of the premises (par. 390:  identifying a surface 110 and a state for the surface 110, the state including any one or combination of occupied, vacant, clean, dirty, contaminated, attended to, or not attended to. The method involves tracking behavior of an individual, movement of an object, and/or an occurrence for the surface that causes a change in the surface's state. The method involves generating a trigger event signal based on the change in the surface's state).
Claim 9, KELLY teaches a method of surveillance data processing for sanitation verification (abstract), comprising: 
receiving, by a processor (Fig. 1, monitoring module 106), one or more images of an area of a premises captured by an imaging sensor of a surveillance system of the premises (claim 1: a camera configured to capture images and/or video of a workstation; a monitoring module configured to: receive images and/or video from the camera); 
performing, by the processor, image or video analytics on the one or more images of the area (claim 1: track behavior of an individual required the use of image or video analytics on the captured images); 
identifying, by the processor, based on the image or video analytics, patterns of activities of one or more persons detected in the one or more images of the area (par. 380: tracking behavior involves any one or combination of monitoring physical cleaning of the surface by the individual); and  
determining, by the processor, whether the patterns of activities of the one or more persons is indicative of sufficient sanitation of the area by the one or more persons (par. 372: The monitoring module 106 can be configured to track behavior of an individual); and 
sending, by the processor, a first notification to a facilities management device in response to the patterns of activities of the one or more persons being indicative of insufficient sanitation of the area (par. 372: The monitoring module 106 can be configured to generate a trigger event signal based on the change in the surface's state).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLY in view of GREINER (US 20190059725).

Claim 2, KELLY teaches further comprising: determining, by the processor, based on area identification information received by the surveillance system of the premises, that the area of the premises requires periodic sanitation (par. 371: The monitoring module 106 can be configured to identify a surface 110 and a state for the surface, the state including any one or combination of occupied, vacant, clean, dirty, contaminated, attended to, or not attended to).
KELLY does not teach:
determining, by the processor, based on data captured by one or more sensors of the surveillance system, whether one or more persons associated with a cleaning staff profile have visited the area within a threshold period of time; sending, by the processor, a first notification to a facilities management device in response to the one or more persons associated with the cleaning staff profile not having visited the area within the threshold period of time; and wherein determining whether the marker material is detected in the one or more images is in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time.
In the field of endeavor, GREINER teaches:
determining based on data captured by one or more sensors of the surveillance system, whether the one or more persons associated with the cleaning staff profile have visited the area within a threshold period of time (par. 5, 72: After determining a procedure at block 400 of FIG. 4, at block 600, the automated monitoring system 100 may verify if the determined procedure corresponds to a scheduled procedure); 
sending a second notification to the facilities management device in response to the one or more persons associated with the cleaning staff profile not having visited the area within the threshold period of time (par. 72: If the automated monitoring system 100 determines that the janitor has not entered the activity room's bathroom by the end of the cleaning period, the automated monitoring system 100 may concludes that the bathroom of the activity room has not been cleaned. The automated monitoring system 100 may send a notification to the janitor or his supervisor to notify him or her that the bathroom had not been cleaned as scheduled); and 
wherein determining whether the marker material is detected in the one or more images is in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time (par. 72:  the automated monitoring system 100 may concludes that the bathroom of the activity room has not been cleaned, thus not revealing second marker since no cleaning was done).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KELLY’s system by including the features as taught by GREINER for the purpose of reporting management of cleaning staff failure to perform their cleaning duties.  
Claim 3, the combination teaches wherein determining whether the one or more persons associated with the cleaning staff profile have visited the area within the threshold period of time comprises performing image or video analytics on the data captured by the imaging sensor (GREINER par. 5-6: obtaining, by one or more processors, image data captured by an imaging device of an enclosed area … an activity taking place within the enclosed area, wherein one or more objects or persons are identified by performing image processing on the image data).

Claim 4, the combination teaches wherein the one or more sensors comprise a tag reader in an access control system, wherein determining whether the one or more persons associated with the cleaning staff profile have visited the area within the threshold period of time comprises determining whether the tag reader has read a tag associated with the one or more persons associated with the cleaning staff profile (GREINER par. 62: FIG. 2, the automated monitoring system 100 may be used to monitor the performance of a scheduled regular hospital or assisted living facility room maintenance … the cleaning staff wears an RFID tag 202 which is then read by an RFID sensor/reader 204 strategically located inside the facility room).

Claim 8, the combination teaches wherein the one or more sensors comprise a proximity sensor installed at the area, wherein determining whether the one or more persons associated with the cleaning staff profile have visited the area within the threshold period of time comprises determining whether the proximity sensor has detected, within the threshold period of time, a badge associated with the one or more persons associated with the cleaning staff profile (GREINER par. 62: FIG. 2, the automated monitoring system 100 may be used to monitor the performance of a scheduled regular hospital or assisted living facility room maintenance … the cleaning staff wears an RFID tag 202 which is then read by an RFID sensor/reader 204 strategically located inside the facility room).

Claim 10, KELLY teaches wherein the one or more persons are associated with a cleaning staff profile (par. 107: clean crews), the method further comprising:
determining, based on area identification information received by the surveillance system of the premises, that the area of the premises requires periodic sanitation (par. 371: The monitoring module 106 can be configured to identify a surface 110 and a state for the surface, the state including any one or combination of occupied, vacant, clean, dirty, contaminated, attended to, or not attended to).
KELLY does not teach:
determining based on data captured by one or more sensors of the surveillance system, whether the one or more persons associated with the cleaning staff profile have visited the area within a threshold period of time; 
sending a second notification to the facilities management device in response to the one or more persons associated with the cleaning staff profile not having visited the area within the threshold period of time; and 
wherein determining whether the patterns of activities is indicative of sufficient sanitation of the area is in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time.
In the field of endeavor, GREINER teaches:
determining based on data captured by one or more sensors of the surveillance system, whether the one or more persons associated with the cleaning staff profile have visited the area within a threshold period of time (par. 5, 72: After determining a procedure at block 400 of FIG. 4, at block 600, the automated monitoring system 100 may verify if the determined procedure corresponds to a scheduled procedure); 
sending a second notification to the facilities management device in response to the one or more persons associated with the cleaning staff profile not having visited the area within the threshold period of time (par. 72: If the automated monitoring system 100 determines that the janitor has not entered the activity room's bathroom by the end of the cleaning period, the automated monitoring system 100 may concludes that the bathroom of the activity room has not been cleaned. The automated monitoring system 100 may send a notification to the janitor or his supervisor to notify him or her that the bathroom had not been cleaned as scheduled); and 
wherein determining whether the patterns of activities is indicative of sufficient sanitation of the area is in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time (par. 72:  the automated monitoring system 100 may concludes that the bathroom of the activity room has not been cleaned).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KELLY’s system by including the features as taught by GREINER for the purpose of reporting management of cleaning staff failure to perform their cleaning duties.  

Claim 11, the combination teaches wherein performing the image or video analytics comprises determining whether the data captured by the imaging sensor at the area indicates a visual marker associated with or attached to an object at the area (KELLY par. 97: FIG. 11A shows a cleaning instrument with an integrated clean sensor/indicator… The indicator can change color when the cleaning is complete).

Claim 12, the combination teaches wherein the object comprises a cleaning apparatus (KELLY Fig. 11A attached to broom).

Claim 13, the combination teaches wherein performing the image or video analytics comprises determining whether the data captured by the imaging sensor at the area indicates a visual marker associated with or attached to the one or more persons (KELLY par. 379: the surface 110 includes any one or combination of a physical surface, a human surface, or an animal surface. The individual includes any one or combination of a customer, an employee, or a patron. The object includes any one or combination of a physical object, an appendage of a human, or an appendage of an animal.).

Claim 14, the combination teaches wherein the visual marker is attachable to a hand of the one or more persons associated with the cleaning staff profile (KELLY par. 379: an appendage of a human).
Claim 15, the combination teaches wherein the visual marker is attachable to a vest worn by the one or more persons associated with the cleaning staff profile (KELLY par. 379: the surface 110 which a includes any one or combination of a physical surface).

Claim 16, the combination teaches wherein the one or more sensors comprise the imaging sensor, wherein determining whether the one or more persons associated with the cleaning staff profile have visited the area within the threshold period of time is based on the image or video analytics performed on the one or more images captured by the imaging sensor (GREINER par. 5-6: obtaining, by one or more processors, image data captured by an imaging device of an enclosed area … an activity taking place within the enclosed area, wherein one or more objects or persons are identified by performing image processing on the image data).

Claim 17, the combination teaches wherein the one or more sensors comprise a tag reader in an access control system, wherein determining whether the one or more persons associated with the cleaning staff profile have visited the area within the threshold period of time comprises determining whether the tag reader has read a tag associated with the one or more persons associated with the cleaning staff profile (GREINER par. 62: FIG. 2, the automated monitoring system 100 may be used to monitor the performance of a scheduled regular hospital or assisted living facility room maintenance … the cleaning staff wears an RFID tag 202 which is then read by an RFID sensor/reader 204 strategically located inside the facility room).

Claim(s) 5, 7, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLY in view of GREINER, and further in view of Wellig (US 20210027882).

Claim 5, the combination does not teach further comprising: determining, in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time, an amount of time the one or more persons associated with the cleaning staff profile have spent at the area; determining, whether the amount of time the one or more persons associated with the cleaning staff profile have spent at the area is higher than a threshold amount of time required for the periodic sanitation; and sending a second notification to the facilities management device in response to the amount of time being lower than the threshold amount of time required for the periodic sanitation.
In the field of endeavor, Wellig teaches:
determining, in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time, an amount of time the one or more persons associated with the cleaning staff profile have spent at the area (par. 40: person has met the one or more conditions of the defined procedure (e.g., location 110, time 112, and/or movement 114), the system 10 may take no further action. If the person has not met the one or more conditions of the defined procedure, the system 10 may provide an alert, as shown at block 116);
determining, whether the amount of time the one or more persons associated with the cleaning staff profile have spent at the area is higher than a threshold amount of time required for the periodic sanitation (par. 34-37: a length of time 208 the person should remain in the defined procedure location 206); and 
sending a second notification to the facilities management device in response to the amount of time being lower than the threshold amount of time required for the periodic sanitation (par. 40: person has met the one or more conditions of the defined procedure (e.g., location 110, time 112, and/or movement 114), the system 10 may take no further action. If the person has not met the one or more conditions of the defined procedure, the system 10 may provide an alert, as shown at block 116).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including the features as taught by Wellig for the purpose of recognizing employee that does not follow procedural within the workplace. 

Claim 7, the combination teaches wherein the one or more sensors comprise a tag reader, wherein determining the amount of time the one or more persons associated with the cleaning staff profile have spent at the area comprises determining whether the tag reader has read a tag associated with the one or more persons associated with the cleaning staff profile (Wellig par. 29-30: the wearable device 16 may be a network or internet enabled bracelet or watch. It is contemplated that in addition to providing information regarding the staff, a bracelet may be equipped with gesture tracking technology. When so provided and worn on a wrist, a wearable device 16 may be used to provide additional information which may be used to determine if certain procedures are being followed (e.g. hand sanitizing, hand washing, cleaning designated surfaces, etc.), as will be described in more detail herein. In other examples, the wearable device 16 may be an employee badge with a radiofrequency (RF) tag. It is contemplated that other wearable devices 16 may also be used, including, but not limited to, rings, necklaces, cell phones, etc. In some cases, the wearable device 16 may be include a wireless transceiver to wirelessly communicate with the location sensor 12, the computing device 14 and/or the user device 18).

Claim 18, the combination does not teach further comprising: 
determining, in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time, an amount of time the one or more persons associated with the cleaning staff profile have spent at the area; 
determining, whether the amount of time the one or more persons associated with the cleaning staff profile have spent at the area is higher than a threshold amount of time required for the periodic sanitation; and 
sending a third notification to the facilities management device in response to the amount of time being lower than the threshold amount of time required for the periodic sanitation.
In the field of endeavor, Wellig teaches:
determining, in response to the one or more persons associated with the cleaning staff profile having visited the area within the threshold period of time, an amount of time the one or more persons associated with the cleaning staff profile have spent at the area (par. 40: person has met the one or more conditions of the defined procedure (e.g., location 110, time 112, and/or movement 114), the system 10 may take no further action. If the person has not met the one or more conditions of the defined procedure, the system 10 may provide an alert, as shown at block 116);
determining, whether the amount of time the one or more persons associated with the cleaning staff profile have spent at the area is higher than a threshold amount of time required for the periodic sanitation (par. 34-37: a length of time 208 the person should remain in the defined procedure location 206); and 
sending a third notification to the facilities management device in response to the amount of time being lower than the threshold amount of time required for the periodic sanitation (par. 40: person has met the one or more conditions of the defined procedure (e.g., location 110, time 112, and/or movement 114), the system 10 may take no further action. If the person has not met the one or more conditions of the defined procedure, the system 10 may provide an alert, as shown at block 116).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including the features as taught by Wellig for the purpose of recognizing employee that does not follow procedural within the workplace. 

Claim 20, the combination teaches wherein the one or more sensors comprise a tag reader or a proximity sensor installed at the area, wherein determining the amount of time the one or more persons associated with the cleaning staff profile have spent at the area comprises determining whether the tag reader or the proximity sensor have detected a tag or badge associated with the one or more persons associated with the cleaning staff profile (Wellig par. 29-30: the wearable device 16 may be a network or internet enabled bracelet or watch. It is contemplated that in addition to providing information regarding the staff, a bracelet may be equipped with gesture tracking technology. When so provided and worn on a wrist, a wearable device 16 may be used to provide additional information which may be used to determine if certain procedures are being followed (e.g. hand sanitizing, hand washing, cleaning designated surfaces, etc.), as will be described in more detail herein. In other examples, the wearable device 16 may be an employee badge with a radiofrequency (RF) tag. It is contemplated that other wearable devices 16 may also be used, including, but not limited to, rings, necklaces, cell phones, etc. In some cases, the wearable device 16 may be include a wireless transceiver to wirelessly communicate with the location sensor 12, the computing device 14 and/or the user device 18).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683